The bill is to quiet title. It was dismissed and plaintiffs have appealed.
Plaintiffs' chief claim is that they have title, having held adversely for more than the statutory period. The trial judge found that an element of such a holding was lacking, namely, that the evidence does not establish that it was hostile. We agree with him. The preponderance of evidence is to the *Page 170 
effect that plaintiffs' holding was at all times permissive, that they were, in legal effect, tenants of defendants. Plaintiffs, so holding, paid the taxes on the property which was assessed to defendants. Plaintiffs' having the assessment changed to themselves just before this suit and seemingly for its purpose is not helpful to them. It follows that title by adverse possession was not made.
Plaintiffs also claim title by inheritance. This involves a lengthy abstract and a large family tree, interesting to the parties, but not to the profession. Discussion here will not be helpful. The opinion of the trial judge ought to have satisfied. It is approved.
There is a further suggestion that defendants have forfeited title to plaintiffs, but it calls for no discussion.
Decree affirmed, with costs to defendants.
FEAD, C.J., and NORTH, FELLOWS, WIEST, McDONALD, POTTER, and SHARPE, JJ., concurred.